Case 1:18-cv-01620-VM Document 45-4 Filed 02/14/20 Page 1 of 4




         Exhibit 4
                      Case 1:18-cv-01620-VM Document 45-4 Filed 02/14/20 Page 2 of 4
DocuSign Envelope ID: 622AE49C-CE26-4235-B671-463831 E4473D




                                            UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF NEW YORK


             IN RE UBIQUITI NETWORKS, INC.                                No.1: 18-cv-0 1620 (VM)
             SECURITIES LITIGATION
                                                                          Class Action
            THIS DOCUMENT RELATES TO: ALL CASES



             DECLARATION OF XIY A QIAN IN SUPPORT OF LEAD PLAINTIFF'S UNOPPOSED
               MOTIONS FOR (I) FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
               PLAN OF ALLOCATION OF SETTLEMENT PROCEEDS AND (II) AWARD OF
              ATTORNEYS' FEES, REIMBURSEMENT OF EXPENSES, AND COMPENSATORY
                                   AWARD TO LEAD PLAINTIFF

                     I, Xiya Qian, hereby declare as follows:

                     1.       I submit this declaration in support of (i) final approval of the proposed

             Settlement of the above-captioned action ("Action"), including the Plan of Allocation, (ii) Lead

             Counsel's request for attorneys' fees and reimbursement of expenses, and (iii) my application for

             a compensatory award.'

                     2.       I have personal knowledge of the matters attested to in this Declaration.

                     3.       I filed an initial complaint in this matter on February 28, 2018 (Dkt. No.

             18-cv-1841, Dkt. No.1) and was appointed as Lead Plaintiff in this Action on October 24, 2018

             (Dkt. No. 25).       I am aware of and understand the requirements and responsibilities of a

            representative plaintiff in a securities class action, including those set forth in the Private

            Securities Litigation Reform Act of 1995 ("PSLRA"). I have personal knowledge of the matters

            set forth in this Declaration, as I have been directly involved in monitoring and overseeing the

            prosecution of the Action, as well as the negotiations leading to the Settlement.



            IUnless otherwise indicated, all capitalized terms herein have the meanings set forth in the
            Stipulation of Settlement, dated December 2, 2019 (Docket ("Dkt.") No. 39-1) ("Stipulation").
                      Case 1:18-cv-01620-VM Document 45-4 Filed 02/14/20 Page 3 of 4
DocuSign Envelope ID: 622AE49C-CE26-4235-B671-463831 E4473D




                     4.       Throughout the litigation, I have been in regular contact with, and received

             periodic status reports from, Lead Counsel on case developments. I participated in discussions

             concerning the prosecution of the Action, the strengths of and risks of the claims, and potential

             settlement. In particular, throughout the course of this Action, I: (a) communicated with Lead

            Counsel regarding the posture and progress of the case; (b) compiled my trading data and

            completed my certification in connection with my motion to be appointed Lead Plaintiff; (c)

            reviewed all of the significant pleadings and pre-motion letters filed in the Action; (d) consulted

            with Lead Counsel regarding the settlement negotiations and mediation; and (d) evaluated and

            approved the proposed Settlement.

                     5.       I fully support the Settlement for $15 million. This is an excellent result achieved

            by counsel, when considering the strengths and weaknesses of the claims and the risks and

            considerable costs in time and expenses if the Action were to continue.

                     6.       I devoted significant time representing the Settlement Class in my capacity as the

            sole Lead Plaintiff in this Action, which was time that I otherwise would have spent on other

            activities and, thus, represented a cost to me. I am a certified public accountant and my work as

            an accountant is billed at a rate of $370 per hour. I estimate that I spent 25 hours on my efforts

            described above overseeing the prosecution of this Action. I am respectfully requesting

            reimbursement in the amount of $5,000 for the time I devoted to participating in this Action.

            This requested amount represents a substantial discount to the amount that would normally be

            charged for 25 hours of my work as an accountant.             It is my belief that this request for

            reimbursement is fair and reasonable and that the time and effort I devoted to this litigation was

            necessary to help achieve an excellent result for the Settlement Class.




                                                              2
                      Case 1:18-cv-01620-VM Document 45-4 Filed 02/14/20 Page 4 of 4
OocuSign Envelope 10: 622AE49C·CE26·4235·B671·463831 E44730




                     7.       I support the requested award of attorneys' fees in the amount of up to thirty-three

            and 113 percent (33.33%) of the Settlement Amount. This requested fee is reasonable in light of

            the expertise of legal counsel, the amount of work that they performed towards successful

            resolution of the Action against Defendants, the complexity of prosecuting the Action, the large

            out-of-pocket expenses that they incurred, and the fact that the case has been pursued at

            enormous risk with no guarantee of recovery.

                     8.       I also support reimbursement of attorneys' expenses as requested, as I believe

            these expenses to have been reasonably incurred by legal counsel in the course of prosecuting the

            Action on the Settlement Class' behalf.

                     9.       In sum, I respectfully request that the Court approve the Settlement, grant a

            compensatory award of $5,000 to me in light of my time and effort expended in pursuing the

            Action, and approve the attorneys' fee request of up to thirty-three and 113 percent (33.33%) of

            the Settlement Amount and full reimbursement of legal expenses.


                 I declare under penalty of perjury that the foregoing facts are true and correct.

                 Executed this ___ day of February, 2020.

                                                                       ~DOCUSlgn.d by:
                                                                                                     2/6/2020 I 6:01 PM PST

                                                                       L~tL-
                                                                           e&481NfA:ltI"TP..r8 ...
                                                                           Xiya Qian




                                                              3
